Case 1:20-cr-O0056-PAC Document 70 Filed 03/16/21 Page 1 of 1

Wilton He ( Me xer, P 6.

OMlorney ae Guo

 

TELEPHONE:
(718) 685-0073 40-50 Junction Buvo. Suite 1R FA .
Corona, NY 11368 CSIMILE:
(718) 685-0077
March 10, 2021

VIA- ECF

Honorable Judge Paul A, Crotty es

United States District Judge . % fief a

Southern District of New York Ly pede

Daniel Patrick Moyniham le bi frediti Lil, b5 Py,

U.S. Courthouse Cher FT *
he Me Sta. © hain

500 Peari Street

New York, New York 10007 Me, uthrtarad % pF 0 pubuiel

 

OO as teeta
}
Re: USA v. Walkin Francisco Arias Villar cabs
Indictment No.: 20-Cr-56 (PAC)
REQUEST TO WITHDRAW

DEFENDANT’S MOTIONS TO DISMISS

Dear Judge Crotty: —

I am writing to you to respectfully notify the Court that | am seeking to withdraw the
defendant’s motion to dismiss Counts 3 and 4 of the indictment in anticipation of a disposition.

Thus, 1 would request to have my client’s case be scheduled for the entering of a plea.
Thank you for your time and consideration,

Very truly yours,

eT rei -

(Co © Milton H. Florez, 3
~N

es oo

C.c.. Aline Flode
Assistant U.S. Attorney
Via-ECF
